129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel MELLINGER, Plaintiff-Appellant,v.STATE OF HAWAII;  Dick Rison, Warden, Defendants-Appellees.
No. 96-16396.
United States Court of Appeals, Ninth Circuit.
Oct. 23, 1997.Submitted October 20, 1997**

1
Appeal from the United States District Court for the District of Hawaii David A. Ezra, District Judge, Presiding.


2
Before:  THOMPSON, T.G. NELSON, and KLEINFELD Circuit Judges.


3
MEMORANDUM*


4
Daniel Mel.Linger, a federal prisoner, appeals pro se the district court's dismissal of his complaint with prejudice.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


5
We agree with the district court that, because Mellinger has been transferred out of the federal penitentiary at Lompoc, California, Mellinger's claim for injunctive relief is moot.  See Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir.1995).  Moreover, although Mellinger's complaint was not frivolous, we agree with the district court that Mellinger was not denied access to Hawaii legal materials at Lompoc.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal